DETAILED ACTION
This is the first action on the merits for application 15/733,999 filed on 12/01/2020.  Claims 10-18 are pending; claims 1-9 are canceled. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 has been considered by the examiner.
Drawings
The drawings are objected to because lead line of reference number 16 does not connect reference numeral to a component within a drawing see Figs.1, 15.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both first support part and second support part in Fig.3 or see annotated Fig below.

    PNG
    media_image1.png
    835
    721
    media_image1.png
    Greyscale
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18 recites” a powertrain for a hybrid vehicle” should read – the powertrain for the hybrid vehicle--because the limitation has been claimed in claims 16-17. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
15 recites “the friction clutch of claim 4”. It does not constitute a further limitation because claim 4 has been canceled. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz (WO2017028862)
Lorenz discloses 
Claim 10:  a friction clutch (140) for a motor vehicle powertrain (Fig.3 and ¶0003 of translation), comprising: 
a rotational axis (105); 
a reference plane (see annotated Fig. below) aligned perpendicular to the rotational axis; 
a first clutch component comprising: 
a first friction element (see annotated Fig below);

a leaf spring unit (310) comprising a leaf spring; and 
a second support part (lower portion of 110) rotationally fixed to the first support part by the leaf spring unit (¶[0033]; A first axial end of the leaf spring 310 is connected to the first input side 110 by means of a frictional connection or fixedly.);
 and a second clutch component comprising:
 a second friction element (see annotated Fig below); 
wherein: the first friction element lies against the second friction element in a frictionally locking manner in a closed position of the friction clutch (in an engaged position); 
the first friction element is axially spaced from the second friction element in an open position of the friction clutch (in disengaged position); and 
the leaf spring is designed and positioned relative to the reference plane in a set angle in the closed position such that an additional axial force is applied to the first friction element and the second friction element in a drive rotational direction of the first clutch component (see ¶ [0033]-[0034]).







    PNG
    media_image2.png
    738
    968
    media_image2.png
    Greyscale
Claim 13:  wherein the leaf spring unit (310) is arranged radially inside the friction elements (as shown in Fig.3). 
Claim 14: an actuating force introduction mechanism (130): operatively connected to an axial force actuator (¶[0037]; A recess 320 is provided in the connecting element 315 in order to allow an actuating element 325 to pass axially, which can act axially on the friction elements of the first clutch 130 in order to actuate or axially compress the first clutch 130 and thereby close it) ; received on the second support part (110); and comprising a lever element or a pressure pot (e.g. 325 is pressure initiation element is known as a pressure pot; in this case hydraulic pressure is introduced via 160 to exert axial force on 325; therefore 325 is pressure pot as claimed).
 Claim 15: wherein the actuating force introduction mechanism (130) comprises a pressing plate (110): connected to the first support part (110 connected to first support part via 310); and arranged for acting on the first friction element and the second friction element in a displaceable manner (¶ [0033]-[0034]).
Claim 16: a powertrain unit for a hybrid vehicle (¶ [0003]), comprising: an input shaft (115) arranged for a rotationally fixed attachment to a transmission output shaft (see annotated Fig below); a powertrain unit output shaft (120 or 125); and the friction clutch of claim 10 operatively arranged between the input shaft and the powertrain unit output shaft (see Fig.3).

    PNG
    media_image3.png
    738
    968
    media_image3.png
    Greyscale


Claim 17: a transmission unit for a hybrid vehicle (¶ [0003]), comprising: the powertrain unit of claim 16; and a transmission comprising the transmission output shaft transmission output shaft is connected to input shaft in rotationally fixed manner via splines of clutch 140).

Claim 18: a powertrain for a hybrid vehicle (¶ [0003]), comprising: the transmission unit of claim 17; and a differential gear coupled (¶ [0026]) to the powertrain unit output shaft in a rotationally fixed manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (WO2017028862) in view of Trinkenschuh (DE102015215153) 

Claim 11: Lorenz does not disclose wherein the leaf spring unit comprises a plurality of leaf springs arranged to form a leaf spring assembly.
Trinkenschuh teaches hybrid module (Fig.1; 1) having clutch (6 or 7); wherein leaf spring unit (19) comprises a plurality of leaf springs arranged to form a leaf spring assembly (see page 7, second paragraph and Fig.1)
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ the leaf spring unit of Lorenz in  so that it would increase compression force and torque transfer and further actuate the clutch faster.
Claim 12: Lorenz discloses the leaf spring unit arranged distributed along a circumference of the support parts (as shown in Fig.3).
Lorenz does not disclose a plurality of leaf spring units
Trinkenschuh teaches hybrid module (Fig.1; 1) having a plurality of leaf spring units (19).
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to employ the leaf spring unit of Lorenz in the form of leaf springs packages as taught by Trinkenschuh so that it would increase compression force and torque transfer and further actuate the clutch faster.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mori (US 20080087517) discloses friction clutch having leaf springs 17,18 see Fig.1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659